UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                               No. 96-6026



BERNARD LEE STEBBING,

                                               Plaintiff - Appellant,

          versus

BISHOP ROBINSON;     RICHARD    LANHAM;   MELANIE
PEREIRA,

                                              Defendants - Appellees.



                               No. 96-6037



RONALD F. ROBINSON; BERNARD LEE STEBBING,

                                             Plaintiffs - Appellants,

          versus

BISHOP ROBINSON;     RICHARD    LANHAM;   MELANIE
PEREIRA,

                                              Defendants - Appellees.




Appeals from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-95-
177-L, CA-95-66-L)


Submitted:   June 20, 1996                     Decided:   July 1, 1996
2
Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Bernard Lee Stebbing, Ronald F. Robinson, Appellants Pro Se. John
Joseph Curran, Jr., Attorney General, Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal from the district court's orders denying re-
lief on their 42 U.S.C. § 1983 (1988) complaints. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Stebbing v. Robinson, No. CA-95-177-L; Robinson v. Robinson,

No. CA-95-66-L (D. Md. Dec. 21, 1995). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




                                3